Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND RELEASE

SLM Corporation and its subsidiaries, predecessors, affiliates and successors
and entities that after the date hereof become former direct or indirect
subsidiaries of SLM Corporation (collectively “SLM”) and I, Albert L. Lord, have
reached the following understanding and agreement. In exchange for the Plan
Benefits and other consideration listed below, I agree to comply fully with the
terms of this Agreement and Release (“Agreement and Release”). In exchange for
my agreements, SLM agrees to provide me with the Plan Benefits and other
consideration listed below, to which I am not otherwise entitled. SLM
Corporation represents and warrants that this Agreement and Release has received
all necessary corporate approvals.

(1) Plan Benefits and other consideration:

(a) I shall cease to be an employee, officer and director of SLM as of May 29,
2013 (the “Separation Date”), and I hereby agree (i) to resign and relinquish,
effective as of the Separation Date, all director and officer positions (or
comparable positions) with or in connection with SLM; (ii) upon the request of
SLM Corporation from time to time, to resign and relinquish my position or
membership on behalf of SLM with or in connection with any trade or similar
organization and take any action reasonably requested by the SLM Corporation to
facilitate another employee of SLM succeeding to such position or membership;
(iii) to complete any formalities by signing any required resignation letters or
other similar documents that are reasonably requested by any SLM company in
connection with such resignation; and (iv) to continue to comply with the
provisions of this Agreement and Release.

(b) Unless I have revoked this Agreement and Release pursuant to Section
(9) below, pursuant to Section 3.02(a)(III) of the SLM Corporation Executive
Severance Plan for Senior Officers (the “Severance Plan”) as applied to my
termination of employment hereunder, SLM will pay me severance in the following
manner: (i) any compensation and benefits, including unused vacation, accrued
through the Separation Date (“Accrued Benefits”); (ii) a total amount of
$6,757,354, less withholding taxes and other deductions required by law, payable
in a lump sum in cash on the first business day on or immediately following the
eighth calendar day after my signature on this Agreement and Release (the “First
Payment Date”); and (iii) $3,234,000, less withholding taxes and other
deductions required by law, payable in a lump sum in cash when annual bonus
payments are made to named executive officers of SLM Corporation but no later
than February 28, 2014 (such payments set forth in sub-clauses (ii) and (iii),
the “Plan Benefits”).

(c) Medical/Dental/Vision Continuation: My current medical, dental, and vision
coverage will continue through the end of the month of my termination. Beginning
on the first day of the month following my Separation Date, I will have the
right to continue my current medical, dental, and vision coverage through the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for up to 24 months.
Under the Severance Plan, if I properly elect COBRA continuation coverage, SLM
will pay the employer portion of the total cost of my medical, dental and vision
insurance premiums for the 24-month period of June 1, 2013 through May 31, 2015.

(d) Other Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other SLM medical, dental and vision insurance (as described
above in Section (1)(c)), life insurance, retirement, and benefit plans. Whether
I sign this Agreement and Release or not, I understand that my rights and
continued participation in those plans will be governed by their terms, and that
I generally will become ineligible for them shortly after my termination, after
which I may be able to purchase continued coverage under certain of such plans.
I understand that, except for the benefits that may be due under the 401(k)
plans, deferred compensation, equity or pension plans to which I may be entitled
under SLM’s standard employee benefit plans for similarly situated employees and
executives, I will not receive any other wage, paid time off, or other similar
payments from SLM or any of the entities discussed in Section (2) below.

(e) Equity Compensation Awards: SLM Corporation agrees that, on the First
Payment Date, (i) all of my outstanding stock options, to the extent unvested,
will become vested and exercisable and will remain exercisable until the first
anniversary of the Separation Date; and (ii) my outstanding restricted stock
units and performance stock units will continue to vest in accordance with their



--------------------------------------------------------------------------------

existing terms; provided that, in the event of the consummation of the
separation of SLM Corporation’s existing businesses into two separate, publicly
traded entities, such performance stock units will be treated in the same manner
as similar awards granted to the named executive officers of SLM Corporation.
SLM Corporation agrees that, in the event that it is not reasonably practicable
to treat such performance stock units in such manner, it will permit me to
accelerate their vesting and settlement and, should such acceleration result in
any taxes, interest or penalties under Section 409A (as defined below), it will
indemnify me for any such actually imposed and paid taxes, interest and
penalties under Section 409A not to exceed 20% of the value of such performance
stock units at the effective time of acceleration (for the avoidance of doubt,
without any gross-up).

(f) Expense Reimbursement: SLM Corporation agrees to reimburse me (i) as soon as
reasonably practicable after the Separation Date, for reasonable out-of-pocket
business expenses incurred by me in the ordinary course of business in
connection with my employment by SLM in accordance with SLM Corporation’s
established travel and entertainment policies for similarly situated employees,
subject to my provision of documentation of the incurred expenses reasonably
satisfactory to SLM Corporation prior to or within 2 weeks following the
Separation Date; (ii) for reasonable transition expenses incurred by me
following my termination of employment (“Transition Expenses”), which Transition
Expenses will (x) not exceed an aggregate amount of $300,000 (the “Transition
Expenses Cap”), (y) be subject to my provision of documentation of the incurred
expenses reasonably satisfactory to SLM Corporation and (z) be limited to
expenses relating to rent and furnishings for an office space in Washington,
D.C. (excluding any offices of SLM), moving expenses for my business effects
from Delaware and Virginia to Washington, D.C. and salary and benefits payable
to my executive assistant and similar ancillary Transition Expenses; and
(iii) for up to $35,000 in legal fees and expenses reasonably incurred in
connection with the negotiation and execution of this Agreement and Release,
subject to my provision of non-privileged documentation of the incurred expenses
reasonably satisfactory to SLM Corporation. Provision of documentation pursuant
to this Section 1(f) will be made to the attention of Executive Vice President,
Administration (currently, Joni Reich) at the physical address listed in Section
(13) below and the electronic mail address of joni.reich@salliemae.com.

(2) Release: In consideration of the Plan Benefits and other consideration set
forth in Section (1) above, I agree to release SLM, and all of its subsidiaries,
affiliates, predecessors, successors, and all related companies, and all of the
former and current officers, employees, directors, agents, representatives and
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs) of any of them (collectively, “Released Parties”)
from all actions, charges, claims, demands, damages or liabilities of any kind
or character whatsoever, known or unknown, which I now have or may have had
through the date I sign this Agreement and Release relating in any way to my
employment or service as an officer, director or employee of SLM or the
termination thereof, except claims that the law does not permit me to waive by
signing this Agreement and Release. For example, I am releasing all common law
contract, tort, or other claims I might have, as well as all claims I might have
under the Age Discrimination in Employment Act (“ADEA”), the WARN Act, Title VII
of the Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act
of 1866, National Labor Relations Act (“NLRA”), the Americans with Disabilities
Act (“ADA”), Family and Medical Leave Act, Genetic Information Nondiscrimination
Act (“GINA”) of 2008, the Employee Retirement Income Security Act of 1974
(“ERISA”), individual relief under the Sarbanes-Oxley Act of 2002, or individual
relief under the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, Delaware Fair Employment Practices Act, Delaware Equal Pay Law,
Handicapped Persons Employment Protection Act, Delaware Discrimination in
Employment Act or The American Recovery and Reinvestment Act of 2009, and any
other federal, state or local laws. Further, except as specifically provided for
in Section (1)(f)(iii) above, I waive any right to payment of attorneys’ fees,
which I may have incurred. It is understood and agreed that by entering into
this Agreement and Release, SLM does not admit any violation of law, or any of
my rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to my employment
and separation.

SLM and I (“Parties”) expressly agree, however, that nothing in this Agreement
and Release shall preclude my participation as a member of a class in any suit
or regulatory action brought against the

 

2



--------------------------------------------------------------------------------

Released Parties (not initiated by me) arising out of or relating to any alleged
securities violations or diminution in the value of SLM securities arising out
of any facts, circumstances, actions or omissions arising or occurring after the
Separation Date (“Securities Class Actions”). SLM agrees that the release under
this Section (2) shall not cover, and I reserve and do not waive, my rights to
seek further indemnification, advancement, and/or contribution under the By-Laws
of SLM or any indemnification agreement or policy applicable to officers or
directors of SLM Corporation or any subsidiary thereof (each, an
“Indemnification Agreement”). SLM hereby reaffirms that I am entitled to
indemnification and advancement after termination of my employment, for actions
taken or omissions, in each case in my capacity as an officer or director of SLM
Corporation or applicable subsidiary thereof under the bylaws of such applicable
subsidiary or SLM and any applicable Indemnification Agreement (subject to the
provisions of the By-Laws, any such Indemnification Agreement and Delaware law,
which limit indemnity and/or advancement in certain circumstances). SLM further
agrees that the release under this Section (2) shall not cover, and I reserve
and do not waive, my rights to seek direct coverage under any applicable
directors and officers liability or indemnity policy, errors and omissions
policy or other liability or indemnity insurance policy of SLM (collectively,
“Liability Policies”) for actions taken or omissions, in each case as an officer
or director of SLM Corporation or any subsidiary thereof. To the extent
(i) commercially reasonable and (ii) consistent with coverage obtained in the
ordinary course for former officers and directors, SLM undertakes to continue to
include me as an insured individual under SLM’s Liability Policies.

(3) Covenant Not To Sue: I agree not to sue the Released Parties with respect to
any claims, demands, liabilities or obligations released by this Agreement and
Release. The Parties agree, however, that nothing contained in this covenant not
to sue or elsewhere in this Agreement and Release shall:

(a) prevent me from challenging, under the Older Workers Benefits Protection Act
(29 U.S.C. § 626), the knowing and voluntary nature of my release of any age
claims in this Agreement and Release before a court, the Equal Employment
Opportunity Commission (“EEOC”), or any other federal, state, or local agency;

(b) prevent me from enforcing any future claims or rights that arise under the
ADEA after I have signed this Agreement and Release; or

(c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, initiating, making disclosures,
testifying in, providing information to, or assisting in an investigation or
proceeding brought by or to any governmental or regulatory body, or official, or
in any judicial or administrative action; (iii) making disclosures that are
required or protected under the Sarbanes-Oxley Act of 2002, the Securities
Exchange Act of 1934, and any other law, rule or regulation, subject to the
jurisdiction of the Securities and Exchange Commission; or (iv) from testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal or state employment law or any federal law relating to
fraud or any rule or regulation of the Securities and Exchange Commission
(“SEC”) or any self-regulatory organization.

Notwithstanding anything to the contrary in this paragraph, and except for
personal relief provided pursuant to Securities Class Actions not initiated by
me, I hereby waive and release any right to receive any personal relief (for
example, money) as a result of any investigation or proceeding of the U.S.
Department of Labor, EEOC, U.S. Department of Education, OIG, SEC, Consumer
Financial Protection Bureau, or any federal, state, or local government agency
or court. Further, with my waiver and release of claims in this Agreement and
Release, I specifically assign to the Released Parties my right to any recovery
arising from any such investigation or proceeding.

(4) Additional Representations and Promises:

I further acknowledge and agree that:

(a) I will return all SLM and Released Parties’ property in my possession or
control to them.

(b) Other than as previously disclosed to SLM’s General Counsel or SLM’s Board
of Directors, I hereby represent and warrant that I have not reported any
illegal or potentially illegal conduct or activities to any supervisor, manager,
department head, human resources representative, director, officer, agent or any
other representative of SLM, any member of the legal or compliance

 

3



--------------------------------------------------------------------------------

departments, or to the Code of Business Conduct hotline and have no knowledge of
any such illegal or potentially illegal conduct or activities. I have disclosed
to SLM any information I have concerning any conduct involving SLM that I have
reason to believe may be unlawful or that involves any false claims to the
United States. I promise to cooperate fully in any investigation SLM undertakes
into matters occurring during my employment with SLM. I understand that nothing
in this Agreement and Release prevents me from cooperating with any U.S.
government investigation. In addition, to the fullest extent permitted by law, I
hereby irrevocably assign to the U.S. government any right I might have to any
proceeds or awards in connection with any false claims proceedings against SLM.

(c) I agree that, for a period of 24 months following the Separation Date (the
“Standstill Period”), I will not (alone or with any of my affiliates or with
through anyone acting on my behalf or in concert with me), directly or
indirectly, without the prior written consent of SLM Corporation, (i) enter,
agree to enter, propose, seek or offer to enter into or facilitate any tender
offer, merger, business combination, recapitalization, restructuring or other
extraordinary transaction involving SLM Corporation or any of its subsidiaries,
(ii) make, or in any way participate or engage in, any solicitation of proxies
to vote, or seek to advise or influence any person with respect to the voting
of, any voting securities of SLM Corporation; (iii) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) with respect to any voting securities of SLM
Corporation; (iv) call, request the calling of, or otherwise seek or assist in
the calling of a special meeting of the shareholders of SLM Corporation;
(v) otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of SLM; (vi) disclose any intention,
plan or arrangement prohibited by, or inconsistent with, the foregoing; or
(vii) advise, assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with the
foregoing (collectively, “Control Activities”).

(d) If the Board of Directors of SLM Corporation, after reasonable notice to me
of its intentions and after I have had a reasonable opportunity to communicate
with the Board of Directors regarding the matter, reasonably and in good faith
determines that I breached or affirmatively have threatened to breach any
provisions of this Agreement and Release, and if after notice of such
determination I have not promptly cured such breach (if such breach is capable
of cure) or withdrawn such affirmative threat of breach, I agree that SLM may
cease to provide any remaining payments of Plan Benefits; it being understood
that, upon such notice by the Board of Directors of SLM Corporation, SLM will
not be required to provide such remaining payments of Plan Benefits to me prior
to the determination by the Board of Directors that there has been no breach or
threatened breach (such determination not to be unreasonably delayed).

(e) I understand that SLM in the future may change employee benefits or pay. I
understand that my job will be refilled.

(f) I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported all hours that I have worked and, except
for Accrued Benefits, I have been paid all wages, overtime, commissions,
compensation, benefits, and other amounts that SLM or any Released Party should
have paid me in the past.

(g) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.

(h) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved all my concerns before signing this Agreement and Release. I have
carefully read this Agreement and Release, I fully understand what it means, I
am entering into it knowingly and voluntarily, and all my representations in it
are true. SLM would not have signed this Agreement and Release but for my
promises and representations.

(5) Adjudication and Waiver of Jury Trial:

(a) THIS AGREEMENT AND RELEASE WILL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
WILL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF
THE STATE OF DELAWARE WITHOUT REGARD TO

 

4



--------------------------------------------------------------------------------

ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES, WHETHER OF THE STATE OF
DELAWARE OR OTHERWISE. Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware, or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware, or, if
each of the Court of Chancery of the State of Delaware and the federal courts
within the State of Delaware decline to accept jurisdiction over a particular
matter, any other state court within the State of Delaware, and, in each case,
any appellate court therefrom (together, the “Chosen Courts”), for the purposes
of any dispute, suit, action or other proceeding arising under or out of or
related to this Agreement and Release. Each Party hereto irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any dispute, action, suit or proceeding arising out of this
Agreement and Release in the Chosen Courts, or that any such dispute, action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND, THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE,
ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND RELEASE. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY DISPUTE,
ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT AND
RELEASE WILL INSTEAD BE TRIED IN A CHOSEN COURT BY A JUDGE SITTING WITHOUT A
JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH DISPUTE, ACTION, SUIT OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY.

(c) Each Party hereby agrees to bear his or its own legal fees, costs and
expenses in connection with any dispute, suit, action or other proceedings
arising under or out of or related to this Agreement and Release, regardless of
which Party prevails.

(6) Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation: Except as required or permitted by statute, regulation or
court order, as reasonably necessary to defend my rights hereunder, or pursuant
to written consent given by SLM’s General Counsel, I agree not to disclose to
anyone else any of the information or materials which are proprietary or trade
secrets of SLM or are otherwise confidential. In addition, in consideration of
the Plan Benefits and other consideration set forth in Section (1) above, I
hereby acknowledge that I previously signed an Agreement Regarding
Confidentiality, Intellectual Property, and Non-Solicitation and that I continue
to be bound by the terms of that agreement except as modified in this Section
(6). Notwithstanding the foregoing, in consideration of the Plan Benefits and
other consideration set forth in Section (1) above, I agree as follows: I shall
not, directly or indirectly, compete with SLM for a period of 24 months after
the Separation Date (“Restricted Period”). For the purposes of this Section (6),
“compete” means owning an interest in, managing, operating, financing, working
for, consulting, advising, representing, or providing services to with or
without compensation in any capacity, to any entity or enterprise engaged in any
similar business as conducted by SLM at the time of my termination; provided,
however, that owning an interest of less than five percent (5%) of any class of
security issued by a publicly-traded company that competes with SLM will not
constitute competing with SLM.

In further consideration of the Plan Benefits and other consideration set forth
in Section (1) above, I agree that for the Restricted Period that I shall not,
directly or indirectly, solicit or encourage any officer of SLM to leave the
employ of SLM, or, directly or indirectly, hire any such officer or officers;
provided that the foregoing shall not be violated solely by general advertising
not targeted at any such officer or officers. Further, for the Restricted
Period, I shall not, directly or indirectly, contact, for the purpose of
soliciting business, or accept business that SLM could otherwise perform from
any of SLM’s customers or prospective customers with whom I communicated within
the last two (2) years of my employment.

 

5



--------------------------------------------------------------------------------

I expressly agree that the markets served by SLM extend nationally are not
dependent on the geographic location of the personnel or the businesses by which
they are employed and that the restrictions set forth in this Section (6) have
been designed to be reasonable and are no greater than are required for the
protection of SLM and do not prevent me from earning a livelihood by working in
positions that do not compete with SLM. In the event that a court shall
determine that any provision of the Agreement and Release is unenforceable, the
Parties shall request that the court construe this Agreement and Release in such
a fashion as to render it enforceable and to revise time, geographic and
functional limits to those minimum limits that the court believes are reasonable
to protect the interests of SLM. I acknowledge and agree that this covenant has
unique, substantial and immeasurable value to SLM, that I have sufficient skills
to provide a livelihood for me while this covenant remains in force, and that
this covenant will not interfere with my ability to work consistent with my
experience, training, and education. To enable SLM to monitor compliance with
the obligations imposed by this Agreement and Release, I further agree to inform
in writing Sallie Mae’s Senior Vice President, Human Resources of the identity
of my subsequent employer(s) and my prospective job title and responsibilities
prior to beginning employment. I agree that this notice requirement shall remain
in effect for twelve (12) months following the termination of my employment.

If (i) the Board of Directors of SLM Corporation, after reasonable notice to me
of its intentions and after I have had a reasonable opportunity to communicate
with the Board of Directors regarding the matter, reasonably and in good faith
determines that I breached or affirmatively have threatened to breach any
provisions of this Agreement and Release, and if after notice of such
determination I have not promptly cured such breach (if such breach is capable
of cure) or withdrawn such affirmative threat of breach, or (ii) a court at my
request determines that all or a substantial part of such restrictions are held
to be unenforceable or illegal, (x) I will return to SLM 50% (less withholdings
previously withheld by law) of any previously paid Plan Benefits; (y) SLM
Corporation will cancel 50% of all of my then-outstanding options whose vesting
was accelerated pursuant to Section (1)(e) above (“Accelerated Options”),
without any payment or consideration therefor; and (z) I will remit to SLM
Corporation 50% of the after-tax value of any Accelerated Options (which
after-tax value will equal 60% of the difference between the sale price of any
shares received upon exercise of such Accelerated Options and the exercise price
paid for such shares) realized on any sale by me of any shares acquired upon the
exercise of such Accelerated Options, without any payment or consideration
therefor. The illegality, unenforceability, or ineffectiveness of any provision
of this Section (6) shall not affect the legality, enforceability, or
effectiveness of any other provision of this Agreement and Release.
Notwithstanding the confidentiality provisions identified in this Section (6), I
may disclose my SLM restrictive covenants to prospective employers and agree
that SLM may provide a copy of this Agreement and Release to my prospective or
future employers.

(7) Non-Disparagement: I agree not to disparage SLM, its business practices,
products and services, or any other entity or person covered by this Agreement
and Release. SLM Corporation agrees to direct the members of the Board of
Directors and the executive officers of SLM Corporation not to disparage me.
Each Party understands and agrees that the immediately preceding sentences will
not prevent the other Party (including, in the case of SLM, the members of the
Board of Directors and the executive officers of SLM Corporation) from complying
with applicable law or responding to informal or formal requests for information
from governmental authorities or lawful process, from taking any action in
defense of any litigation or arbitration or similar proceeding or from asserting
any claim or defense in connection with any litigation arising with respect to
this Agreement and Release. Further, each Party understands and agrees that the
first two sentences of this Section (7) do not prevent any Party from
(i) engaging in normal market promotion in support of competitive business
activities after the expiration of the Restricted Period or (ii) engaging in
Control Activities after the expiration of the Standstill Period.

(8) Review Period: I hereby acknowledge (a) that I initially received a copy of
the original draft of this Agreement and Release on or before the Separation
Date; (b) that I was offered a period of 21 calendar days to review and consider
it; (c) that I understand I could use as much of the 21 calendar day period as I
wish prior to signing; and (d) that I was strongly encouraged to consult and did
consult with an attorney in writing before signing this Agreement and Release,
and understood whether or not to do so was my decision. I waive any rights to
further time to consider the Agreement and Release.

 

6



--------------------------------------------------------------------------------

(9) Revocation of Claims: I understand that I may revoke the waiver of the ADEA
claims made in this Agreement and Release within seven (7) days of my signing.
If I revoke, my waiver and release of claims under ADEA shall not be effective
or enforceable and I will not receive 70% of the Plan Benefits. Revocation of
claims can be made by delivering a written notice of revocation in accordance
with Section (13).

(10) Section 409A: This Agreement and Release is intended to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and interpretive guidance promulgated thereunder
(collectively, “Section 409A”), with respect to amounts subject thereto, and
will be interpreted and construed consistent with that intent. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year will affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits will be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments provided under this Agreement
and Release will be treated as a separate payment. Any payments to be made under
this Agreement and Release upon a termination of employment will only be made
upon a “separation from service” under Section 409A. SLM makes no
representations that the payments provided under this Agreement and Release
comply with Section 409A, and in no event will SLM be liable for any taxes,
interest, penalties or other expenses that may be incurred by me on account of
non-compliance with Section 409A, other than as specifically provided in Section
(1)(e) above. Notwithstanding any other provision with respect to the timing of
payments under this Agreement and Release, to the extent necessary to comply
with the requirements of Section 409A, any payments to which I may become
entitled under this Agreement and Release which are subject to Section 409A (and
not otherwise exempt from its application) that are payable (i) in a lump sum
within six months following the date of termination will be withheld until the
first business day after the six-month anniversary of the date of termination,
at which time I will be paid the amount of such lump sum payments in a lump sum
and (ii) in installments within six months following the date of termination
will be withheld until the first business day after the six-month anniversary of
the date of termination, at which time I will be paid the aggregate amount of
such installment payments in a lump sum, and after the first business day of the
seventh month following the date of termination and continuing each month
thereafter, I will be paid the regular payments otherwise due to me in
accordance with the payment terms and schedule set forth herein.

(11) I acknowledge that I have read and understand all of the provisions of this
Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or otherwise changed except by a writing executed
by both Parties. I understand and agree that this Agreement and Release, if not
timely revoked pursuant to Section (9) above, is final and binding when executed
by me. I sign this document freely, knowingly and voluntarily. I acknowledge
that I have not relied upon any representation or statement, written or oral,
not set forth in this Agreement and Release. If any provision of this Agreement
and Release is held by a court of competent jurisdiction to be unenforceable or
contrary to law, the remainder of that provision and the remaining provisions of
this Agreement and Release will remain in full force and effect to the maximum
extent permitted by applicable law. If I challenge the validity of this
Agreement and Release and this Agreement and Release is held to be unenforceable
or contrary to law, I agree to repay the Plan Benefits I received.

(12) In addition, in consideration of the Plan Benefits and other consideration
set forth in Section (1) above, I further agree to cooperate with SLM, its
affiliates, and its legal counsel in any legal proceedings currently pending or
brought in the future against SLM, including, but not limited to:
(1) participation as a witness; (2) drafting, producing, and reviewing
documents; (3) assisting with interviews, depositions, discovery, hearings, and
trial; and (4) contacting SLM. In the event I am requested, with reasonable
notice, to travel as part of this litigation cooperation, SLM agrees to pay my
reasonable out of pocket expenses.

 

7



--------------------------------------------------------------------------------

(13) Your and SLM Corporation’s respective addresses are set forth below. Any
notice provided for or concerning the Agreement shall be in writing and shall be
deemed sufficiently given when delivered by hand, sent by certified mail, return
receipt requested, sent by courier service or sent by electronic mail to the
respective address of the other party as set forth below, or to such other
address as either party may supply to the other by way of a notice conforming
with this provision.

If to SLM Corporation, to:

SLM Corporation

300 Continental Drive

Newark, DE 19713

Attention: General Counsel

Email: Laurent.Lutz@salliemae.com

If to Albert Lord, to:

Albert Lord

1805 River Watch Lane

Annapolis, MD 21401

Email: ALord@crvslm.com

Notices shall be deemed delivered upon actual delivery to, or tender to and
rejection by, the person to whom it is addressed.

(14) This Agreement and Release may be signed in counterpart (including by pdf
or other electronic signature), each of which shall be considered an original
but all of which taken together shall constitute only one instrument.

Before you sign this Agreement and Release, please take it home, read through
each section and carefully consider it. SLM recommends that you discuss it with
your personal attorney. You have up to 21 calendar days to consider this
Agreement and Release. You may not make any changes to the terms of this
Agreement and Release. By signing this Agreement and Release, you will be
waiving any claims whether known or unknown.

 

/s/ Albert L. Lord

     

5/29/2013

Name: Albert L. Lord       Date

/s/ Laurent C. Lutz

     

5/29/2013

Name: Laurent C. Lutz       Date Executive Vice President, General Counsel and
Corporate Secretary      

 

8